Title: To Alexander Hamilton from James McHenry, 25 October 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department, Trenton, October 25th. 1799.
          
          I have just received your letter of the 23rd. instant, respecting an unauthorized expence incurred by Col. Bentley in binding the Hats for the Soldiers of his Regiment.
          It is certainly by no means agreeable to oppose the admission of such Charges when incurred under the circumstances stated to me, and yet when it is recollected that your instructions to Col. Bentley were pointed and precise and as may be collected from his statement that he ordered the extra expence in question first, and informed you of it afterwards when it was too late to correct the procedure. I feel considerable reluctance, to accord to it my Sanction. I trust every means in your power will be employed, to prevent expectations in future of re-imbursement, where expenditures are incurred without proper authority.
          I shall direct the purveyor to pay the account in the present instance, but desire it may be understood, I am actuated solely by the purity of the motives of Colonel Bentley, and peculiar circumstances—but will not permit the allowance to be mentioned hereafter as a precedent.
          I am Sir, with great respect, Your obedt. servant,
          
            James McHenry
          
          Major General Alexander Hamilton.
        